DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: three instances of “the rotorcraft” in Lines 2, 8 and, 10 should be changed to --the airborne rotorcraft--.
Claim 2 is objected to because of the following informalities: “the rotorcraft” in Line 2 should be changed to --the airborne rotorcraft--.
Claim 3 is objected to because of the following informalities: 
“One or more of the fins” in Lines 1-2 should be changed to --the one or more fins-- in order to have sufficient antecedent basis.
Two instances of “the rotorcraft” in Line 2 and 3 should be changed to --the airborne rotorcraft--.
 “The longitudinal axis” in Line 2 should be changed to --the longitudinal roll axis--.
Claim 9 is objected to because of the following informalities: two instances of “the rotorcraft” in Line 2 should be changed to --the airborne rotorcraft--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seydoux et al. (US 2011/0049290, hereinafter Seydoux; already of record), in view of Rashev (US 5000398), further in view of Morris et al. (US 2012/0091259, hereinafter Morris).
Regarding claim 1, Seydoux teaches:
A method for controlling an airborne rotorcraft (Abstract) and…, the method comprising:
   controlling by a controller, based on a first feedback loop, movement about a longitudinal roll axis (Paragraph [0078], i.e., the rotary-wing drone continually compensates the trim so there is a 0 degree trim relative to the horizontal plane) of the airborne rotorcraft, and 
   controlling by the controller, based on a second feedback loop, movement about a horizontal pitch axis (Paragraph [0036], i.e., the rotary-wing drone continually compensates the collective pitch to correct stability) of the airborne rotorcraft (Paragraphs [0087] - [0089] and [0138] - [0139], i.e., the proportional-derivative (PD) corrector is a controller that uses closed (feedback) loop transfer functions to perform the stabilizing actions)….
Seydoux does not explicitly teach:
…a fixed-wing aircraft releasably attached to the rotorcraft…
…
…without controlling by the controller movement about a vertical yaw axis of the 
airborne rotorcraft to enable the rotorcraft, while dashing to generate airspeed, to self-align relative to a local airflow and such that the fixed-wing aircraft heading is aligned with respect to the local airflow for launch of the fixed-wing aircraft from the rotorcraft.	
However, Seydoux infers:
…without controlling by the controller movement about a vertical yaw axis of the airborne rotorcraft…. That is Seydoux controls the roll and pitch but does not control the yaw while the rotorcraft is in a state of automatic trim or hovering (Paragraphs [0138] - [0139]). Therefore movement about the yaw axis is not controlled while movement about the pitch and roll axes are being stabilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seydoux to incorporate the teaching of without controlling a vertical yaw axis of the airborne rotorcraft, as inferred by Seydoux. Doing so would allow for automatic hovering, which when done manually is very difficult for a novice helicopter pilot (or user), as taught by Seydoux (Paragraph [0011]).
Seydoux neither teaches nor infers:
…a fixed-wing aircraft releasably attached to the rotorcraft…
…
…to enable the rotorcraft, while dashing to generate airspeed, to self-align relative to a local airflow and such that the fixed-wing aircraft heading is aligned with respect to the local airflow for launch of the fixed-wing aircraft from the rotorcraft.
However in the same field of endeavor, Rashev teaches a Flying Multi-Purpose Aircraft Carrier (FMPAC) comprising a runway body which is provided with V/STOL capability by at least two rotary wings, located outside the two lateral ends of the runway body in a side-by-side configuration (Abstract) and more specifically:
…a fixed-wing aircraft releasably attached to the rotorcraft (Abstract; Fig. 1; Col. 9 Lines 45-58, i.e. automated locking system for the conventional aircraft on the Flying Multi-Purpose Aircraft Carrier)…
…
…such that the fixed-wing aircraft heading is aligned with respect to the local airflow for launch of the fixed-wing aircraft from the rotorcraft (Figs. 1 and 12; Col. 9 Lines 45-58; Col. 11 Lines 6-15, i.e. automated locking system for the conventional aircraft on the Flying Multi-Purpose Aircraft Carrier would cause the heading of both vehicles to be aligned in the same direction, including during a launch of the conventional aircraft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seydoux to incorporate the teaching of …a fixed-wing aircraft releasably attached to the rotorcraft… such that the fixed-wing aircraft heading is aligned with respect to the local airflow for launch of the fixed-wing aircraft from the rotorcraft, as by Rashev. Doing so would provide an alternate take-off and landing area for conventional aircrafts, which would unload major airports the burden of small conventional aircrafts, as recognized by Rashev (Col. 2 Lines 40-46).
Seydoux and Rashev does not teach:
…
...to enable the rotorcraft, while dashing to generate airspeed, to self-align relative to a local airflow and…
However in the same field of endeavor, Morris teaches an unmanned, towable air vehicle is described and includes electronic sensors to increase the detection range relative to the horizon detection limitations of a surface craft, an autogyro assembly to provide lift, and a controller to control operation the autogyro assembly for unmanned flight (Abstract) and more specifically:
…
...to enable the rotorcraft, while dashing to generate airspeed, to self-align relative to a local airflow (Fig. 16 Element 1500; Paragraph [0151], i.e. orienting into the prevailing wind direction and flying to the front of the patrol car) and…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seydoux and Rashev to incorporate the teaching of ...to enable the rotorcraft, while dashing to generate airspeed, to self-align relative to a local airflow and… as taught by Morris. Doing so would enable the attached vehicle to flexibly choose a path, as recognized by Morris (Paragraph [0151]).
Regarding claim 9, Seydoux, Rashev, and Morris teach the method of claim 1. Seydoux does not teach wherein the fixed-wing aircraft is releasably attached to the rotorcraft such that a rotation of the rotorcraft about the vertical yaw axis causes a matching rotation of the fixed-wing aircraft about the vertical yaw axis.
However in the same field of endeavor, Rashev teaches wherein the fixed-wing aircraft is releasably attached to the rotorcraft such that a rotation of the rotorcraft about the vertical yaw axis causes a matching rotation of the fixed-wing aircraft about the vertical yaw axis (Fig. 1; Col. 9 Lines 45-58, i.e. automated locking system for the conventional aircraft on the Flying Multi-Purpose Aircraft Carrier would cause a matching yaw rotation for both vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seydoux to incorporate the teaching of wherein the fixed-wing aircraft is releasably attached to the rotorcraft such that a rotation of the rotorcraft about the vertical yaw axis causes a matching rotation of the fixed-wing aircraft about the vertical yaw axis, as by Rashev. Doing so would allow movement of the rotorcraft about the yaw axis without dropping or damaging the conventional aircraft, as recognized by Rashev (Col. 9 Lines 45-58).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Seydoux, Rashev and Morris as applied to claim 1 above, further in view of Frost (US 6089501; already of record).
Regarding claim 2, Seydoux, Rashev, and Morris teaches the method of claim 1. Seydoux, Rashev, and Morris does not teach wherein yaw control of the airborne rotorcraft is provided by one or more fins of the rotorcraft.
	However, in the same field of endeavor, Frost teaches a tandem-rotor autogiro (Abstract) and more specifically wherein yaw control of the airborne rotorcraft is provided by one or more fins of the rotorcraft (Col. 4 lines 25-40). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seydoux, Rashev, and Morris to incorporate the teachings of wherein yaw control of the airborne rotorcraft is provided by one or more fins of the rotorcraft, as taught by Frost. Doing so would allow one to take off and land at very low airspeeds, eliminating the need for long runways, and may still be designed to economically carry a significant payload and further allowing pilots or users to control the system without additional training, as recognized by Frost (Col. 2 lines 28-33 and Col. 4 lines 15-20).
	Regarding claim 4, Seydoux, Rashev, and Morris teaches the method of claim 1.  Seydoux, Rashev, and Morris does not teach which includes controlling movement about the vertical yaw axis of the airborne rotorcraft is provided by manual input from a joystick.
However, in the same field of endeavor, Frost which includes controlling movement about the vertical yaw axis of the airborne rotorcraft is provided by manual input from a joystick. (Col. 4 lines 25-40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seydoux, Rashev, and Morris to incorporate the teachings of which includes controlling movement about the vertical yaw axis of the airborne rotorcraft is provided by manual input from a joystick, as taught by Frost. Doing so would allow one to take off and land at very low airspeeds, eliminating the need for long runways, and may still be designed to economically carry a significant payload and further allowing pilots or users to control the system without additional training, as recognized by Frost (Col. 2 lines 28-33 and Col. 4 lines 15-20).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Seydoux, Rashev, Morris, and Frost as applied to claim 2 above, further in view of Byers et al. (US 2005/0006525, hereinafter Byers; already of record).
The combination of Seydoux, Rashev, Morris, and Frost teaches the method of claim 2. Seydoux does not teach wherein one or more of the fins of the rotorcraft aligns airflow with the longitudinal axis of the fixed-wing aircraft releasably attached to the rotorcraft during a launch phase of the fixed-winged aircraft flight.
However in the same field of endeavor, Rashev teaches …[the fixed-winged aircraft] releasably attached to the rotorcraft (Abstract; Fig. 1; Col. 9 Lines 45-58, i.e. automated locking system for the conventional aircraft on the Flying Multi-Purpose Aircraft Carrier)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seydoux to incorporate the teaching of …[the fixed-wing aircraft] releasably attached to the rotorcraft…, as taught by Rashev. Doing so would provide an alternate take-off and landing area for conventional aircrafts, which would unload the burden of small conventional aircrafts for major airports, as recognized by Rashev (Col. 2 Lines 40-46).
The combination of Seydoux, Rashev, Morris, and Frost does not teach wherein one or more of the fins of the rotorcraft aligns airflow with the longitudinal axis of a fixed-wing aircraft… during a launch phase of the fixed-winged aircraft flight.
	However, in the same field of endeavor, Byers teaches an unmanned aerial vehicle for logistical delivery (Abstract) and more specifically wherein one or more of the fins of the rotorcraft aligns airflow with the longitudinal axis of a fixed-wing aircraft… during a launch phase of the fixed-winged aircraft flight (Fig. 25, and Paragraphs [0046] and [0093], i.e., the helicopter is used to launched the fixed-wing UAV, wherein the tail fin of the helicopter aligns with the longitudinal axis of the UAV). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Seydoux, Rashev, Morris, and Frost to incorporate the teachings of wherein one or more of the fins of the rotorcraft aligns airflow with the longitudinal axis of a fixed-wing aircraft during a launch phase of the fixed-winged aircraft flight as taught by Byers. Doing so would allow one to perform dangerous or hazardous tasks without risk to humans (Byers, Paragraph [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663            

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/21/2021